UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

 ADMINISTRATORS OF THE TULANE                               )
 EDUCATIONAL FUND (AlKIA TULANE                             )
 UNIVERSITY), et al.,                                       )
                                                            )
                       Plaintiffs,                          )
                                                            )
                v.                                          )   Civil Case No. 09-2428 (RJL)
                                                            )
 IPSEN PHARMA, S.A.S. (FIKIA SOCIETE                        )
 CONSEILS DE RECHERCHES ET                                  )
 D' APPLICATIONS SCIENTIFIQUES SAS), et al.,                )
                                                            )
                       Defendants.                          )


                                          ORDER

        F or the reasons set forth in the Memorandum Opinion entered this date, it is this

~~March, 2011, hereby
        ORDERED that the defendant Ipsen S.A.'s Motion to Dismiss [#22] is

GRANTED, and it is further

        ORDERED that Count I against Ipsen S.A. be DISMISSED with prejudice; and

it is further

        ORDERED that the remaining counts against Ipsen S.A. be DISMISSED without

prejudice.

        SO ORDERED.